Citation Nr: 1527701	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  12-21 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC), to include service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, J.M., and M.S.



ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1974.  He died October [redacted], 2008.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2011 and May 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The appellant testified before the undersigned Veterans Law Judge at an April 2015 Travel Board hearing, and a transcript of this hearing is of record.


FINDINGS OF FACT

1.  The Veteran died October [redacted], 2008.  The death certificate listed the immediate cause of the Veteran's death as arteriosclerotic coronary artery disease.

2.  At the time of the Veteran's death, he was service connected for arteriosclerotic artery disease, status post myocardial infarction, rated as 100 percent disabling; neuropathy of the bilateral lower extremities with loss of use of both feet, rated as 100 percent disabling; posttraumatic stress disorder, rated as 70 percent disabling; neuropathy of the right upper extremity, rated as 50 percent disabling; diabetes mellitus, rated as 40 percent disabling; neuropathy of the left upper extremity, rated as 20 percent disabling; a shell fragment wound to the right posterior thigh, rated as 10 percent disabling; a shell fragment wound to the right upper arm, rated as 10 percent disabling; rhinitis, rated as 10 percent disabling; a fungal infection of the feet, rated as 10 percent disabling; a shell fragment wound to the left gluteal area, assigned a non-compensable rating; a shell fragment wound to the left calf, assigned a non-compensable rating; a lipoma on the back of the neck, assigned a non-compensable rating; bell's palsy, assigned a non-compensable rating; hemorrhoids, assigned a non-compensable rating; impotence, assigned a non-compensable rating; renal insufficiency, assigned a non-compensable rating; a scar on the right upper arm, assigned a non-compensable rating; and a scar on the right posterior thigh, assigned a non-compensable rating.  He had been continuously assigned a total (100%) disability evaluation since April 15, 1995.  

3.  The appellant is the Veteran's surviving spouse.


CONCLUSIONS OF LAW

1.  A service-connected disability caused or contributed substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2014).

2.  The criteria for entitlement to Dependency and Indemnity Compensation benefits pursuant to 38 U.S.C.A. § 1318 have been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2014).

3.  The requirements for recognition of the appellant as the Veteran's surviving spouse for purposes of receiving VA benefits have been met.  38 U.S.C.A. §§ 103(c), 1102, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.50, 3.52 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dependency and Indemnity Compensation

To establish service connection for the cause of a Veteran's death, the evidence must show that the disease which caused death was incurred in or aggravated by service or that a service-connected disability caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014). 

For a service-connected disability to be the cause of death, it must singly, or with some other condition be the immediate or underlying cause, or be etiologically related.  For it to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).  That is to say, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994). 

If a veteran's death is not due to service-connected disability, a surviving spouse may still be entitled to DIC benefits in the same manner as if a veteran's death were service-connected if a veteran was, at the time of his death, in receipt of, or entitled to receive, compensation for a service-connected disability rated totally disabling if: (1) the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; or (2) the disability was continuously rated totally disabling for a period of not less than five years from the date of such veteran's discharge or other release from active duty; or (3) the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  See also 38 C.F.R. § 3.22(a) (2014). 

In summary, in order to establish entitlement to DIC benefits under 38 U.S.C.A. § 1318, one must (1) meet the statutory duration requirements for a total disability rating at the time of the Veteran's death; or (2) show that such requirements would have been met, but for clear and unmistakable error in a previous decision.

The basic facts are not in dispute.  At the time of the Veteran's death, he was service connected for arteriosclerotic artery disease, status post myocardial infarction, rated as 100 percent disabling; neuropathy of the bilateral lower extremities with loss of use of both feet, rated as 100 percent disabling; posttraumatic stress disorder, rated as 70 percent disabling; neuropathy of the right upper extremity, rated as 50 percent disabling; diabetes mellitus, rated as 40 percent disabling; neuropathy of the left upper extremity, rated as 20 percent disabling; a shell fragment wound to the right posterior thigh, rated as 10 percent disabling; a shell fragment wound to the right upper arm, rated as 10 percent disabling; rhinitis, rated as 10 percent disabling; a fungal infection of the feet, rated as 10 percent disabling; a shell fragment wound to the left gluteal area, assigned a non-compensable rating; a shell fragment wound to the left calf, assigned a non-compensable rating; a lipoma on the back of the neck, assigned a non-compensable rating; bell's palsy, assigned a non-compensable rating; hemorrhoids, assigned a non-compensable rating; impotence, assigned a non-compensable rating; renal insufficiency, assigned a non-compensable rating; a scar on the right upper arm, assigned a non-compensable rating; and a scar on the right posterior thigh, assigned a non-compensable rating.  He had been continuously assigned a total (100%) disability evaluation since April 15, 1995.  

The death certificate lists the immediate cause of the Veteran's death as arteriosclerotic coronary artery disease.

As the Veteran died as a result of arteriosclerotic artery disease, a disability for which he was service connected, entitlement to service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).  Furthermore, the Board notes that the Veteran had been continuously assigned a total (100%) disability evaluation for the last ten years of his life.  Accordingly, the criteria for establishing entitlement to DIC benefits under 38 U.S.C.A. § 1318 have also been met.

Validity of Appellant's Marriage

The Board notes that the RO appears to have denied entitlement to DIC benefits at least in part due to concern over the validity of the appellant's marriage to the Veteran, despite the fact that the Veteran successfully claimed the appellant as his dependent following his marriage to her.  It appears that the RO denied the appellant's claim because she had not provided information concerning her prior marriages.  

Governing law provides that VA dependency and indemnity compensation and death pension benefits may be paid to the "surviving spouse" of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1541 (West 2014).  Further, a "surviving spouse" is defined as a person of the opposite sex who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. § 3.50 (2014).

For purposes of establishing entitlement to VA benefits, "marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  A valid marriage may be established by various types of documentary evidence together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  Where necessary to a determination because of conflicting information, proof of termination of a prior marriage will be shown by proof of death, or a certified copy or a certified abstract of final decree of divorce or annulment specifically reciting the effects of the decrees.  38 C.F.R. § 3.205.

In addition, VA will accept the written statement of a claimant as proof of dissolution of a marriage, for purposes of determining entitlement to benefits, provided that the statement contains: the date (month and year) and place of the event and the full name and relationship of the other person to the claimant.  38 C.F.R. § 3.204(a)(1).  Other evidence is required under certain circumstances such as where the claimant's statement on its face raises a question of its validity or the claimant's statement conflicts with other evidence of record.  38 C.F.R. § 3.204(a)(2).

In the instant case, the appellant has submitted a copy of her marriage certificate showing that she wed the Veteran on November 22, 2005 in Las Vegas, Nevada.  The certificate is signed by the Clark County Clerk and the official who performed the marriage ceremony, Rev. W.C..  The appellant also testified under oath at her April 2015 Travel Board hearing concerning her marital history, providing the names of her previous partners, as well as when, where, and how these prior marriages were terminated.  She stated that as far as she is aware, all of her previous marriages were legally terminated, either by divorce or death, and there is no reason known to her why her marriage to the Veteran would not be valid.  She further testified that she has not remarried since the Veteran's death.  

Importantly, there is no evidence of record to suggest that the appellant's marriage to the Veteran was not legally valid or that the appellant has provided fraudulent information concerning her marital history or marital status.  There is no evidence that any third party has challenged the validity of the appellant's marriage to the Veteran or asserted a claim of entitlement to DIC benefits.  Absent such evidence, the Board finds the marriage certificate documenting the appellant's marriage to the Veteran, as well as the appellant's sworn testimony concerning the dissolution of her prior marriages, adequate proof of the appellant's valid marriage to the Veteran.  

Accordingly, the requirements for recognition of the appellant as the Veteran's surviving spouse for purposes of receiving VA benefits have been met.  See 38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. § 3.50 (2014).

Conclusions

For all the above reasons, entitlement to DIC benefits, to include service connection for the cause of the Veteran's death, is established.  


ORDER

Entitlement to DIC benefits, to include service connection for the cause of the Veteran's death, is granted.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


